This cause comes into this court by appeal and is submitted on demurrer to the petition. It appears by the petition, The material allegations of which are admitted by this demurrer to be true, that the defendant, Rebecca Armstrong, is the widow of John Armstrong, who died testate seized of the real estate described in the petition, all of which was acquired by purchase, leaving no children. By the terms of the will the husband devised to his widow a certain part of this real estate, but the will contains no devise over of this real' estate in case the widow elected no$ to take under the will. It appears that the widow did elect not to take, or rather, failed to elect to take, under the provisions of the will, and now claims that the real estate devised to her in the will, by reason of her failure, to take under that will, becomes intestate property and -that she is entitled to take the entirety thereof as heir at law, under the provisions of Section 4159, Revised Statutes of Ohio.
We think that Section 5964 of the Revised Statutes is decisive of the question presented by this -petition and the demurrer thereto. That section provides that, upon failure of the widow to elect to take under the will, she shall retain the dower and such other of the personal estate of the deceased consort as the widow would be entitled to receive in case the deceased consort died intestate, leaving no children. That is to say, that in such case where the widow fails to elect to take the provisions made for her by will, that by operation of Section 5964, Revised Statutes, the property devised to her does not become intestate property as to her within the meaning of Section 4159, Revised Statutes, but that her interest therein is the same as if the husband died intestate leaving children. In other words, we do not believe that it is (the policy of the law to permit the widow to make her election to take as heir at law or devisee; she must elect to take either as widoiv or devisee, and she can not defeat her husband’s will by claiming dower in all his real estate and her rights as widow in all his personal property, whether tile same be devised or not, and tl]ep claim *476that she takes as heir the property devised to her by her husband in lieu of her dower and distributive share.
In the case of Wilson, Ex’r, v. Hall et al, Vol. 6 C. C. Rep., page 570, which was affirmed without report in the 53 Ohio State, page 679, almost an identical question was presented, the only difference being that it was the husband who.elected not to fake', or failed to 'elect to take under the will within the year, and' it wás 'there' held that such property would descend subject to his rights’as" widower, under Section 4176, to the children, and there being no children in that case, that except for the provisions of Section 5964, the entire estate would pass to and divest in the widower, but, in accordance with the provisions of Section 5964, Revised Statutes, notwithstanding the testatrix left no children, the widower was entitled only to take the same interest that he would have taken in intestate property had the testatrix died leaving children, and that the residue thereof would pass to the brothers and sisters of the intestate of the whole blood or their legal representatives, and distribution was ordered in that case in accordance with this finding, and the same affirmed by the Supreme Court.
The next question presented by this demurrer is, whether or not John Armstrong died intestate as to any of the real estate' described in -the petition. The determination of this question requires the construction of item three of his will, which reads as follows:
‘ ‘ I give and bequeath to my beloved wife Rebecca Armstrong, the farm I now own situated in Porter township, Delaware county, Ohio, known as the Ramsey farm, to be hers to-do as she may wish with.” “I also give and bequeath to her so long as she may live the balance of my real estate and personal property with full power to sell and dispose of the same as she may wish; also to make and execute deeds for any or all of that part of my real estate that lies within’the corporate limits of the village of Centerburg, Knox county, Ohio.”
It is apparent that the Ramsey farm was devised to Rebecca Armstrong in fee and therefore John Armstrong did not die intestate ns¡ tp ¡wiy part p| that real estate, But the question *477arises upon the further provision of this item which devised his other real estate and perenal property to her “so long as she may live with the right to sell and dispose of the same,” etc., and it is claimed that this devise, coupled with the power to sell, is a devise of the real estate in fee simple, but with this contention we can not .agree. We think that under the provision of this will Rebecca Armstrong took only.a life 'estate, in the balance of the real estate, 'except the Ramsey farm, and the farm devised in a former item of the will to a church society; that he died intestate as to the fee in all his other land.
In the case of Home v. Lippart, 70 O. S., page 261, at the bottom of page 282, the Supreme Court say:
“The rule is that when an estate is devised with absolute power of disposal, a devise over of what may remain is void, but that ivhere a life estate only is given in express words to the first taker, with an express power in a certain event, or for a certain purpose, to dispose of the property, the life estate is not by such power enlarged to a fee or absolute right and the devise over is good.”
In this will we .are construing there is.' no devise over, but the principle announced in that case is .applicable to the case at bar, and applying the same here it would appear that Rebecca Armstrong takes only a life estate in this property, and from the reading of the entire will it is apparent that that was the intention of the testator.
Underhill on the Law of Wills, Yol. 2; Section 686, page 938, says:
“A devise of land not expressly by terms of limitation, inheritance, or succession creating a fee may be raised to a fee simple if the testator gives the devisee an absolute and unrestricted power to dispose of the land. It is not meant to say that this is the case where an estate .is expressly given for the life of the devisee.”
Again, in the same connection, the' following language is used:
“But if the land be devised -to a person expressly for life only, an estate for life only passes. The intention to create an *478estate for life shown by the express language which is employed will prevail over the inferences ■yhieh may be created by the gift of the power; and if the devisee dies without exercising the power, the reversion of the fee will descend to the heirs of the testator or it will go to the devisee of the testator as a contingent remainder or executory devise if he has devised it over. In either event no estate in the land will pass under the power until it has been executed.”
In this case she has not exercised the power, and having failed to take under the will she can not now, and never can, exercise that power. Therefore John Armstrong died intestate as to the fee in all .these lands. And the widow, notwithstanding she has failed to take under the will, may také this land as heir .at law under the provision of Section 4159, Revised Statutes.
In the land that was specifically devised to her in fee simple, to-wit, the Ramsey farm, she is entitled to take only dower therein, and this plaintiff as next of kin.takes under the statute of descent and distribution.
Entertaining this view the demurrer will be overruled and the defendant, Rebecca Armstrong, is given leave to answer the plaintiffs’ .petition, setting up her rights and interest in these lands of which John Armstrong died intestate, as well as her dower interest in the Ramsey farm, or, if counsel desire it, the petition may be amended so ¡as to present a separate cause of action as to the different parcels of land, and a decree may be entered finding that she is the owner of the intestate property and that she has only a dower interest in the property that was devised to her by the will of John Armstrong.
Motion for new trial will be overruled; exceptions noted.